COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      In re Cynthia Former

Appellate case number:    01-13-00445-CV

Trial court case number: 2013-14667

Trial court:              151st District Court of Harris County

      The Real Party in Interest’s Motion to Disqualify Relator’s Counsel J. Chris Juravich and
Motion to Dismiss Petition for Writ of Mandamus are DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually


Date: June 18, 2013